United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                                                         March 3, 2004
                            UNITED STATES COURT OF APPEALS
                                                                     Charles R. Fulbruge III
                                         FIFTH CIRCUIT                       Clerk
                                        _________________

                                           No. 03-40972
                                        (Summary Calendar)
                                        _________________


GWENDER M STIGER,


                                Plaintiff-Appellant,

versus


CHRISTUS HEALTH ARK-LA-TEX, Corporation Service Company,


                                Defendant-Appellee.



                            Appeal from the United States District Court
                                 For the Eastern District of Texas
                                       USDC: 5:01-CV-68



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

         Appellant, Gwender Stiger, filed suit under Title VII of the 1964 Civil Rights Act, 42 U.S.C.

§ 2000e et seq., alleging that Appellee, Christus Health (“Christus”), intentionally discriminated based




         *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on race in failing to promote and wrongfully terminated by way of constructive discharge. After

hearing testimony and weighing the evidence, a jury concluded that Stiger was not constructively

discharged and that race was not a motivating factor in Christus’s employment decisions. Stiger filed

a motion for new trial, FED. R. CIV. P. 59, which the district court denied. Stiger now appeals.

        On appeal, Stiger argues that the district court should have ordered a new trial because there

was sufficient evidence of constructive discharge. “Absent a clear showing of an abuse of discretion,

we will not reverse the trial court’s decision to deny a new trial.” Hidden Oaks Ltd. v. City of Austin,

138 F.3d 1036, 1049 (5th Cir. 1998) (quotation omitted). Stiger must demonstrate “an absolute

absence of evidence to support the jury’s verdict, thus indicating that the trial court had abused its

discretion in refusing to find the jury’s verdict contrary to the great weight of the evidence.” Id.

(quotations omitted). There was more than sufficient evidence to support the jury’s verdict. The trial

court did not abuse its discretion in refusing to order a new trial.

        Stiger further contends that she received ineffective assistance of counsel. However, there

is no right to effective assistance of counsel in civil proceedings. See Sanchez v. United States Postal

Serv., 785 F.2d 1236, 1237 (5th Cir. 1986) (per curiam). Stiger also asserts that the trial court erred

in its jury instructions. Because Stiger did not object to the jury instructions at trial, we review the

jury instructions for plain error. Nero v. Industrial Molding Corp., 167 F.3d 921, 932 (5th Cir.

1999). The trial court’s instructions on constructive discharge are consistent with our precedent.

See Hunt v. Rapides Healthcare Sys., 277 F.3d 757, 771 (5th Cir. 2001) (“A constructive discharge

occurs when the employer makes working conditions so intolerable that a reasonable employee would

feel compelled to resign.”). Thus, Stiger has not established error, much less plain error. Finally,

Stiger argues that defense counsel committed intentional fraud. Stiger has not presented any evidence


                                                  -2-
of intentional fraud aside from her conclusory allegations. She has identified no error which merits

reversal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

       AFFIRMED.




                                                -3-